Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 1 of 16 PageID 896



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

TERRI E. DICKENS, on behalf of the estate of
Ronnie E. Dickens and others similarly situated,

      Plaintiff,

v.                                                      Case No: 8:16-cv-803-T-30TGW

GC SERVICES LIMITED PARTNERSHIP,

      Defendant.


                                         ORDER

      THIS CAUSE comes before the Court upon Plaintiff’s Renewed Motion for Class

Certification and Appointment of Class Counsel (Dkt. 65), Defendant’s Response in

Opposition (Dkt. 74), and Plaintiff’s Reply in Support (Dkt. 77); Defendant’s Motion to

Dismiss or Motion to Dismiss and Compel Arbitration (Dkt. 81) and Plaintiff’s response (Dkt.

87); Defendant’s supplemental authority (Dkt. 78) and Plaintiff’s response (Dkt. 86); and

Plaintiff’s supplemental authority (Dkt. 85) and Defendant’s response (Dkt. 88). The Court,

having reviewed the filings, and being otherwise advised in the premises, concludes that

Plaintiff’s Renewed Motion for Class Certification and Appointment of Class Counsel should

be granted, and Defendant’s Motion to Dismiss or Motion to Dismiss and Compel Arbitration

should be denied.

                                    BACKGROUND

      In this original lawsuit, Ronnie Dickens sued GC Services Limited Partnership

(“Defendant”) for violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 2 of 16 PageID 897



§§ 1692–1692p. He alleged that Defendant failed to notify him and other similarly situated

debtors that if they disputed their debt, they would have to notify Defendant in writing to

trigger Defendant’s legal obligation to verify the debt. (Dkt. 1, p. 2). By failing to specify that

certain rights must be exercised in writing, Ronnie Dickens argued, Defendant failed to

comply with the FDCPA.

       On November 14, 2016, the Court granted partial summary judgment on the issue of

liability in favor of Ronnie Dickens and against Defendant. The Court denied Ronnie

Dickens’ motion for class certification after concluding that he did not meet the adequacy and

superiority elements of Federal Rule of Civil Procedure 23. The Court also awarded him

damages. Ronnie Dickens appealed. The Eleventh Circuit vacated and remanded portions of

the Court’s Order, specifically the denial of class certification and the award of damages.

       On October 20, 2017, Defendant filed a suggestion of death reporting that Ronnie

Dickens had passed away. Terri Dickens, Ronnie Dickens’ widow, filed an unopposed motion

to substitute herself as named plaintiff in the case, on behalf of the estate of Ronnie Dickens.

The Court granted her motion after concluding that Ronnie Dickens’ FDCPA claims did not

extinguish with his death. Terri Dickens (“Plaintiff”) filed a renewed motion for class

certification and Defendant filed a motion to dismiss or compel arbitration.

                       STANDARD FOR CLASS CERTIFICATION

       A district court is vested with broad discretion in determining whether to certify a class.

Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992).

For a district court to certify a class action, the party seeking to maintain the class action must

affirmatively demonstrate its compliance with Federal Rule of Civil Procedure 23. Wal-Mart


                                                2
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 3 of 16 PageID 898



Stores, Inc. v. Dukes, 564 U.S. 338, 345-46 (2011). As a threshold issue, Plaintiff must

demonstrate that the proposed class is “adequately defined and clearly ascertainable.”1 Little

v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012). Assuming the class is

ascertainable, Plaintiff must then prove Rule 23(a)’s prerequisites to class certification: (1)

the class must be “so numerous that joinder of all members is impracticable” (“numerosity”);

(2) there must be “questions of fact or law common to the class” (“commonality”); (3) “the

claims or defenses of the representative parties must be typical of the claims or defenses of

the class” (“typicality”); and (4) the named representative must “fairly and adequately protect

the interests of the class” (“adequacy of representation”). See Fed. R. Civ. P. 23(a).

       After meeting the requirements of Rule 23(a), the party must satisfy through

evidentiary proof at least one of the provisions of Rule 23(b). See Fed. R. Civ. P. 23(b).

Therefore, courts may have to “probe behind the pleadings before coming to rest on the

certification question.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (citing to Fed. R.

Civ. P. 23). Only after a “rigorous analysis” and a determination that the movant has satisfied

Rule 23’s prerequisites may the court properly certify the class. Id. Accordingly, the court’s

analysis will frequently “overlap with the merits of the plaintiff’s underlying claim [because]

class determination generally involves considerations that are enmeshed in the factual and the

legal issues comprising the plaintiff’s cause of action.” Id.




1
  Standing is also a threshold issue. See Busby v. JRHBW Realty, Inc., 513 F.3d 1314, 1321 (11th Cir.
2008). The Court already concluded that Ronnie Dickens had standing. (Dkt. 23). But in this Order,
the Court reexamines the issue of standing in light of Defendant’s Motion.



                                                 3
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 4 of 16 PageID 899



                       STANDARD FOR A MOTION TO DISMISS

       Attacks on subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1)

come in two forms. Meszaros ex rel. Meszaros v. United States, No. 8:05CV1214T30TGW,

2006 WL 1528939, at *1-2 (M.D. Fla. June 2, 2006) (Moody, J.); Lawrence v. Dunbar, 919

F.2d 1525 (11th Cir. 1990). “Facial attacks” on the complaint “require the court to merely

look and see if the plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and

the allegations in the complaint are taken as true for the purposes of the motion.” Lawrence,

919 F.2d at 1529. “Factual attacks,” on the other hand, challenge “the existence of subject

matter jurisdiction in fact, irrespective of the pleadings, and matters outside the pleadings,

such as testimony and affidavits, are considered.” See id.

       With a factual attack, “no presumptive truthfulness attaches to [a] plaintiff’s

allegations, and the existence of disputed material facts will not preclude the trial court from

evaluating for itself the merits of jurisdictional claims.” Id. The Eleventh Circuit has cautioned

that a district court “should only rely on Rule 12(b)(1) ‘[i]f the facts necessary to sustain

jurisdiction do not implicate the merits of plaintiff’s cause of action.’” Morrison v. Amway

Corp., 323 F.3d 920, 925 (11th Cir. 2003) (citing Garcia v. Copenhaver, Bell & Associates,

104 F.3d 1256, 1261 (11th Cir.1997)). If they do, the district court should treat the motion as

a motion for summary judgment under Rule 56 and refrain from deciding disputed factual

issues. Id. If a motion to dismiss asserts a lack of subject matter jurisdiction, the plaintiff bears

the burden of showing that it has properly invoked the court’s jurisdiction. Dominican Energy

Ltd., Inc. v. Dominican Republic, 903 F.Supp. 1507, 1511 (M.D. Fla. 1995).




                                                 4
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 5 of 16 PageID 900



                       STANDARD TO COMPEL ARBITRATION

       Federal policy favors arbitration over litigation. Seaboard Coast Line R. Co. v. Trailer

Train Co., 690 F.2d 1343, 1348 (11th Cir.1982). “This federal policy requires that [the court]

construe arbitration clauses generously, resolving all doubts in favor of arbitration.” Id.

However, a court “will not compel parties to arbitrate a dispute where the parties have not

agreed to do so.” Scott v. EFN Investments, LLC, 312 Fed. App’x. 254, 256 (11th Cir. 2009).

The Court engages in a two-step inquiry in analyzing a motion to compel arbitration: first it

must determine whether the parties agreed to arbitrate the dispute; and then, it decides whether

“legal constraints external to the parties’ agreement foreclosed arbitration.” Klay v. All

Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004). Whether a contract’s arbitration clause

requires arbitration of a given dispute is a matter of contract interpretation. Seaboard Coast

Line R. Co., 690 F.2d at 1348. Therefore, the validity of an arbitration agreement is a matter

of state law. Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1367–68 (11th Cir. 2005).

       The Federal Arbitration Act (“FAA”) “requires courts to enforce [arbitration

agreements] according to their terms.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 66

(2010). Section 2 of the FAA provides that written provisions relating to arbitration are “valid,

irrevocable, and enforceable” except where grounds “exist at law or in equity” to revoke the

contract. Kincaid v. Beneficial Fla., Inc., No. 14-61647-CIV, 2015 WL 12781025, at *1 (S.D.

Fla. Jan. 14, 2015) (citing 9 U.S.C. § 2). If any lawsuit involves an “issue referable to

arbitration under an agreement in writing,” a court must stay the action upon a motion asking

such from any party within the suit. 9 U.S.C. § 3. If the Court finds that the parties are subject




                                                5
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 6 of 16 PageID 901



to a valid arbitration agreement, the Court “shall make an order directing the parties to proceed

to arbitration.” Kincaid, 2015 WL 12781025, at *1 (citing 9 U.S.C. § 4).

                                        DISCUSSION

       As an initial matter, the Court will consider Defendant’s Motion to Dismiss or Motion

to Dismiss and Compel Arbitration, and then, Plaintiff’s Renewed Motion for Class

Certification.

Defendant’s Motion to Dismiss or Motion to Dismiss and Compel Arbitration

       Defendant argues that Plaintiff does not have standing to sue because neither she nor

Ronnie Dickens suffered a concrete injury by receiving Defendant’s debt-collection letter.

Even if Plaintiff has standing, Defendant urges the Court to dismiss the case and compel

Plaintiff to attend a single-party arbitration. For the reasons discussed below, the Court denies

Defendant’s Motion.

       Defendant argued that Ronnie Dickens lacked standing in at least four filings. Each

time, the Court disagreed. Now, Defendant challenges Plaintiff’s standing by challenging the

Court’s jurisdiction based on materials outside of the Complaint, specifically Plaintiff’s

deposition. If this “factual attack” affects the merits of Plaintiff’s claims, the Court would

have to treat Defendant’s Motion to Dismiss as a motion for summary judgment and allow a

jury to resolve material factual disputes. Morrison, 323 F.3d at 925. But the motion does not

affect the merits of her FDCPA claims. Warth v. Seldin, 422 U.S. 490, 500 (1975) (“standing

in no way depends on the merits of the plaintiff’s contention that particular conduct is

illegal.”). And the Court already entered summary judgment as to liability in favor of Plaintiff.

Accordingly, the Court can analyze the factual attack on jurisdiction under Rule 12(b)(1).


                                               6
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 7 of 16 PageID 902



After doing so, however, the Court comes to the same conclusion it always has: the plaintiff

has standing.

       “A plaintiff has an injury in fact if he suffered an invasion of a legally protected interest

that is concrete, particularized, and actual or imminent.” Nicklaw v. Citimortgage, Inc., 839

F.3d 998, 1002 (11th Cir. 2016). For an injury to be “particularized,” it “must affect the

plaintiff in a personal and individual way.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548

(2016), as revised (May 24, 2016). A “concrete” injury must be “de facto”; that is, it must

actually exist. Id. (citing Black’s Law Dictionary 479 (9th ed. 2009)).

       In its previous analysis of standing in this case, the Court relied on the Eleventh

Circuit’s opinion in Church v. Accretive Health, Inc., 654 F. App’x 990 (11th Cir. 2016). In

Church, the court explained that “through the FDCPA, Congress has created a new right—

the right to receive the required disclosures in communications governed by the FDCPA—

and a new injury—not receiving such disclosures.” Id. at 994. “Church did not receive

information to which she allege[d] she was entitled.” Id. at 995. Accordingly, “Church . . .

sufficiently alleged that she suffered a concrete injury, and thus, satisfie[d] the injury-in-fact

requirement.” Id. The Eleventh Circuit declared that an allegation of this FDCPA violation

gave Church standing because “Congress has elevated [this injury] to the status of a legally

cognizable injury through the FDCPA.” Id.

       A few months later, the Eleventh Circuit decided Nicklaw v. Citimortgage, Inc., 839

F.3d 998, 1002 (11th Cir. 2016). There, the court analyzed whether a plaintiff alleged enough

of an injury for standing when he argued that a New York law created a right to have a

certificate of discharge recorded, and that right was violated. The court asked “whether


                                                 7
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 8 of 16 PageID 903



[plaintiff] was harmed” and concluded he lacked standing because he alleged no harm or risk

of harm associated with the procedural violation. Nicklaw, 839 F.3d at 1002.

       Defendant argues that Church is no longer good law because the Eleventh Circuit in

Nicklaw “specifically rejected the holding from Church.” (Dkt. 74, p. 10). But the Eleventh

Circuit did not mention Church in the Nicklaw opinion and Nicklaw did not involve the

FDCPA. The Eleventh Circuit in Nicklaw analyzed a right provided to the plaintiff by a state

law, and Church involved a right “Congress elevated” to an injury with the FDCPA. Church,

654 F. App’x at 995. The two can coexist.

       Defendant also argues that some courts have expressed doubts about Church given

developments in the law on standing post-Spokeo. Though some courts have expressed doubt

that Church remains good law, those courts are all outside of this Circuit. To the extent that

Defendant and some of these courts interpret Church as providing an automatic injury, and

thus standing, whenever a plaintiff allegedly suffers a procedural violation, this is not the case.

The Eleventh Circuit distinguished Church’s allegations from the allegations of “a bare

procedural violation” in Spokeo by explaining that “Church has not alleged a procedural

violation. Rather, Congress provided Church with a substantive right to receive certain

disclosures and Church has alleged that [defendant] violated that substantive right.” Id., n.2.

The Eleventh Circuit declared this injury sufficient to establish standing. As it stands, Church

is controlling in this Circuit, and the Court’s prior analysis about Ronnie Dickens’ standing

remains.

       Defendant attempts dismissal of Plaintiff’s complaint by focusing on excerpts from

Plaintiff’s deposition where she stated that neither herself nor Ronnie Dickens suffered a “loss


                                                8
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 9 of 16 PageID 904



or injury” after receiving Defendant’s debt-collection letter. (Dkt. 87-1, p. 55). Plaintiff

affirmed that “Mr. Dickens was not out any money because of the way [Defendant] wrote the

letter.” Id. at 69. And she agreed that she doesn’t “know of anybody who’s lost anything . . .

because they got inaccurate information.” Id. at 86. The deposition speaks to a lack of a

tangible injury, which is not dispositive of the case. Spokeo, 136 S. Ct. at 1549. Even though

Plaintiff has established an injury sufficient for standing, the statutory damages Plaintiff and

the putative class members can recover for this injury is up to a jury.

       In addition to dismissal, Defendant, for the first time, moves to compel arbitration of

Plaintiff’s claims. The Court is wholly unpersuaded by this request given Defendant’s active

involvement in the litigation. As the Eleventh Circuit recently explained,

       Acting in a manner inconsistent with one’s arbitration rights and then changing
       course mid-journey smacks of outcome-oriented gamesmanship played on the
       court and the opposing party’s dime. The judicial system was not designed to
       accommodate a defendant who elects to forego arbitration when it believes that
       the outcome in litigation will be favorable to it, proceeds with extensive
       discovery and court proceedings, and then suddenly changes course and pursues
       arbitration when its prospects of victory in litigation dim.

Gutierrez v. Wells Fargo Bank, NA, 889 F.3d 1230, 1236 (11th Cir. 2018) (analyzing whether

defendant waived its right to arbitrate). It is clear Defendant waived its right to arbitration, if

it even had the right to begin with. Accordingly, the Court denies Defendant’s Motion.

Plaintiff’s Renewed Motion for Class Certification

       In her renewed Motion, Plaintiff proposes the same class definition Ronnie Dickens

proposed:

             (1) All persons with a Florida address, (2) to whom GC Services
             Limited Partnership mailed an initial communication that stated: (a)
             “if you do dispute all or any portion of this debt within 30 days of


                                                9
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 10 of 16 PageID 905



             receiving this letter, we will obtain verification of the debt from our
             client and send it to you,” and/or (b) “if within 30 days of receiving
             this letter you request the name and address of the original creditor,
             we will provide it to you in the event it differs from our client,
             Synchrony Bank,” (3) between April 4, 2015 and April 4, 2016, (4)
             in connection with the collection of a consumer debt, (5) that was
             not returned as undeliverable to GC Services Limited Partnership.

(Dkt. 65, p. 2). In its prior Order, the Court denied Ronnie Dickens’ motion for class

certification after concluding that he was not an adequate class representative and a class

action was not the superior method of adjudicating his claims. Ronnie Dickens appealed the

denial of certification along with the Court’s award of statutory damages. The Eleventh

Circuit remanded these issues back to the Court.

       Since the issue of damages is one for a jury, the Court will only address Plaintiff’s

adequacy and the superiority of a class action.2 The Court already concluded that Ronnie

Dickens’ proposed class met all other Rule 23 elements. See (Dkt. 47). This determination is

unaffected by the substitution of a new plaintiff.

    1. Adequacy

       Rule 23(a)(4) requires that a class action’s representative party “adequately protect the

interests of those he purports to represent.” Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d

1181, 1189 (11th Cir. 2003) (citing Phillips v. Klassen, 502 F.2d 362, 365 (D.C. Cir. 1974)).

This “adequacy of representation” analysis “encompasses two separate inquiries: (1) whether

any substantial conflicts of interest exist between the representatives and the class; and (2)



2
 The Court will also analyze the issue of predominance since it did not reach this question in its prior
Order.



                                                  10
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 11 of 16 PageID 906



whether the representatives will adequately prosecute the action.” Id. (internal citations

omitted). Defendant only disputes Plaintiff’s adequacy as it relates to conflicts of interest

between Plaintiff and the class.

       The Court previously stated that it was concerned about Ronnie Dickens’ adequacy as

class representative “primarily on the issue of damages.” (Dkt. 47, p. 13). Ronnie Dickens

sought, and Plaintiff seeks, only statutory damages. The Court feared that certification “would

preclude class members from recovering actual damages if they suffered them, which the

FDCPA otherwise allows.” Id. So, the Court reasoned that “those proposed class members

who did suffer actual damages—but who, because of certification, would be precluded from

recovering them—will undoubtedly have interests at serious odds with Dickens’s.” Id. at 15.

The Eleventh Circuit disagreed and directed the Court to consider that putative class members

could opt out of the class and pursue their own recovery.

       The Court now concludes that Plaintiff is an adequate class representative. At this time,

the possibility that some class members may have suffered actual damages is insufficient to

deem Plaintiff an inadequate representative. Because there is no “significant conflict of

interest between [Plaintiff] and the class,” Plaintiff meets this element of class certification.

Dickens v. GC Servs. Ltd. P’ship, 706 F. App’x 529, 537 (11th Cir. 2017).

   2. Predominance and Superiority

       After a plaintiff meets Rule 23(a)’s criteria for class certification, a plaintiff must show

that one of the criteria of Rule 23(b) is met. Here, Plaintiff seeks certification under Rule

23(b)(3): “that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other


                                               11
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 12 of 16 PageID 907



available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23.

Rule 23(b)(3) identifies the following pertinent factors for determining superiority and

predominance:

       (A) the class members’ interests in individually controlling the prosecution or defense
           of separate actions;

       (B) the extent and nature of any litigation concerning the controversy already begun
           by or against class members;

       (C) the desirability or undesirability of concentrating the litigation of the claims in the
           particular forum; and

       (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23.

   a. Predominance

       The issues raised in the class action that are subject to generalized proof and that are

applicable to the class as a whole “must predominate over those issues that are subject only

to individualized proof.” Babineau v. Federal Exp. Corp., 576 F.3d 1183, 1191 (11th Cir.

2009) (quoting Kerr v. City of West Palm Beach, 875 F.2d 1546, 1558 (11th Cir. 1989)).

“Common issues will not predominate over individual questions if, ‘as a practical matter, the

resolution of [an] overarching common issue breaks down into an unmanageable variety of

individual legal and factual issues.’ ” Id. at 1191 (quoting Andrews v. Am. Tel. & Tel. Co., 95

F.3d 1014, 1023 (11th Cir. 1996) ). A class should not be certified if it appears that most of

the plaintiff’s claims have highly case-specific factual issues. See id.

       Courts in this Circuit have readily found that the predominance factor is met in FDCPA

cases. See Belcher v. Ocwen Loan Servicing, LLC, No. 8:16-CV-690-T-23AEP, 2018 WL



                                               12
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 13 of 16 PageID 908



1701963, at *13 (M.D. Fla. Mar. 9, 2018), report and recommendation adopted in part, No.

8:16-CV-690-T-23AEP, 2018 WL 1701964 (M.D. Fla. Apr. 2, 2018), appeal denied, No. 18-

90011, 2018 WL 3198552 (11th Cir. June 29, 2018) (“While some of these affirmative

defenses may create individual issues for some class members, the common issue of whether

[defendant’s] written delinquency notice violated the FDCPA and the FCCPA

predominate.”). See also Alderman v. GC Services Limited Partnership, Case No. 2:16-cv-

14508-ROSENBERG/MAYNARD, 2018 WL 542455, at *6 (S.D. Fla. Jan. 19, 2018) (“The

allegations of consumer fraud under the FDCPA center on a common question of fact—

Defendant’s sending the form notice letter containing the allegedly defective language to each

class member—and a common question of law—whether that notice violates the FDCPA.”).

       The Court already entered summary judgment as to liability in favor of Ronnie Dickens

and against Defendant. This supports a finding that common issues predominate. Even though

the issue of damages still remains, as the Court discussed with Plaintiff’s adequacy, the

possibility of individualized damages is not enough to defeat predominance. Carriuolo v. Gen.

Motors Co., 823 F.3d 977, 988 (11th Cir. 2016) (“individualized damages calculations are

insufficient to foreclose the possibility of class certification, especially when, as here, the

central liability question is so clearly common to each class member.”). “[I]ndividual damages

defeat predominance if computing them will be so complex, fact-specific, and difficult that

the burden on the court system would be simply intolerable.” Brown v. Electrolux Home

Prod., Inc., 817 F.3d 1225, 1240 (11th Cir. 2016) (internal citations omitted). The Court

cannot say with any certainty that the computation of damages will be “complex” and present

an “intolerable” burden.


                                              13
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 14 of 16 PageID 909



    b. Superiority

       In its previous order denying class certification, the Court focused on class members’

interests in controlling the prosecution of their own actions because of their interests in

obtaining actual damages. And this Court determined that damages would be low if they did

exist, so a class action would not be the superior method of adjudicating the claims. The

Eleventh Circuit directed the Court to consider certain benefits to a class action such as low

per-class-member recovery weighing in favor of certification. The Court revaluates Plaintiff’s

putative class action using Rule 23(b)(3)’s factors, while considering the Eleventh Circuit’s

opinion and recent FDCPA class-action caselaw.

       The focus of the superiority analysis is on “the relative advantages of a class action

suit over whatever other forms of litigation might be realistically available to the plaintiffs.”

Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159,

1183–84 (11th Cir. 2010) (citing Klay v. Humana, Inc., 382 F.3d 1241, 1269 (11th Cir. 2004)).

In terms of damages, which was previously the Court’s main concern, if a class is certified,

class members in this case would each receive roughly $50.00 in damages based on the

statutory maximums available in FDCPA class actions. 3 If a class was not certified and

individuals brought their own lawsuits, those individuals could each receive up to $1,000. See

15 U.S.C. 1692k(a)(2)(A). Though this disparity seems significant, weighed against the

possibility of thousands of individual actions, it is not. As the Eleventh Circuit has discussed,



3
 As discussed in the parties’ briefs about damages, this assumes each of the 9,862 proposed class
members remains in the class. Otherwise, the amount per person would increase.



                                               14
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 15 of 16 PageID 910



low amounts of per-class-member recovery create the unlikelihood that most of the plaintiffs,

or attorneys, would pursue the claims individually. See Klay, 382 F.3d at 1271. See also Lewis

v. ARS Nat. Services, Inc., No. 2:09cv1041-MHT, 2011 WL 3903092, at *4 (M.D. Ala. 2011)

(“Certification under 23(b)(3) is often appropriate for cases in which individual damages are

low, thereby providing little incentive for individual suits.”). And any class members that

suffered actual damages or wish to pursue their own lawsuit could opt out. The Court therefore

concludes that the first Rule 23(b)(3) factor weighs in favor of certification.

       Turning to the other factors, the Court is not aware of any litigation by or against class

members related to this case. And the Court sees no issues with concentrating the litigation in

the forum. See Johnson v. Enhanced Recovery Co., LLC, 325 F.R.D. 608, 615 (N.D. Ind.

2018) (concluding the “statewide scope of the class is perfectly acceptable” in FDCPA case).

As for the manageability of a class action, the concern “will rarely, if ever, be in itself

sufficient to prevent certification of a class.” Klay, 382 F.3d at 1272. The same can be said

for Plaintiff’s case. This factor weighs in favor of certification given the number of recipients

of Defendant’s form debt-collection letter and low per-class-member recovery. See Id. at 1273

(“defendants have failed to point to any specific management problems–aside from the

obvious ones that are intrinsic in large class actions–that would render a class action

impracticable.”).

       Defendant maintains its argument that a class is not a superior method because some

individuals who received Defendant’s letter may not have opened it, so they must not have

standing. Plaintiff is not required to show that every putative class member has standing.

Griffin v. Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987) (explaining that to assert a class


                                               15
Case 8:16-cv-00803-JSM-TGW Document 96 Filed 10/02/18 Page 16 of 16 PageID 911



claim, “at least one named plaintiff has suffered the injury that gives rise to that claim.”);

Swanson v. Mid Am, Inc., 186 F.R.D. 665, 668 (M.D. Fla. 1999) (“the Court need not

determine whether the named plaintiff or other putative plaintiffs read or were confused by

the notice, as the standard is whether the least sophisticated consumer would have been

misled.”) (internal citations omitted); Macy v. GC Servs. Ltd. P’ship, 318 F.R.D. 335, 338

(W.D. Ky. 2017), aff’d, 897 F.3d 747 (6th Cir. 2018) (“the vast majority of courts . . . have

held that no showing of standing need be made as to putative class members.”) (internal

citations omitted). Plaintiff’s standing as class representative is sufficient. Accordingly, the

requirements of Rule 23(b)(3) are met, and certification is appropriate.

       Upon review and consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     Plaintiff’s Renewed Motion for Class Certification and Appointment of Class

              Counsel (Dkt. 65) is GRANTED.

       2.     Defendant’s Motion to Dismiss or Motion to Dismiss and Compel Arbitration

              (Dkt. 81) is DENIED.

       DONE and ORDERED in Tampa, Florida, this 2nd day of October, 2018.




Copies furnished to:
Counsel/Parties of Record




                                              16
